UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q [X] Quarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended April 30, 2010 [] Transition Report pursuant to 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number:333-153881 Source Gold Corp. (Exact name ofregistrant as specified in its charter) Nevada N/A (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 2 Toronto Street, Suite 234 Toronto, Ontario, Canada M5C 2B5 (Address of principal executive offices) (289) 208-5537 (Registrant’s telephone number) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days [X] Yes[ ] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [ ] Yes[X ] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. [ ] Large accelerated filer []Accelerated filer [ ] Non-accelerated filer [X]Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). [] Yes[X] No State the number of shares outstanding of each of the issuer’s classes of common stock45,053,333 common shares as of June 10, 2010. Table of Contents TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item 1: Financial Statements 3 Item 2: Management’s Discussion and Analysis of Financial Condition and Results of Operations 4 Item 3: Quantitative and Qualitative Disclosures About Market Risk 9 Item 4T: Controls and Procedures 9 PART II – OTHER INFORMATION Item 1: Legal Proceedings 10 Item 1A: Risk Factors 10 Item 2: Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3: Defaults Upon Senior Securities 10 Item 4: Submission of Matters to a Vote of Security Holders 10 Item 5: Other Information 10 Item 6: Exhibits 10 2 Table of Contents PART I - FINANCIAL INFORMATION Item 1. Financial Statements Our interim consolidated financial statements included in this Form 10-Q are as follows: F-1 Interim Consolidated Balance Sheets as of April 30, 2010 and July 31, 2009. F-2 Interim Consolidated Statements of Operations and comprehensive loss for nineand three months ended April 30, 2010 and 2009 and period from June 4, 2008 (Inception) to April 30, 2010; F-3 Interim Consolidated Statements of Cash Flows for the nine months ended April 30, 2010 and 2009 and period from June 4, 2008 (Inception) to April 30, 2010; F-4 Interim Consolidated Statement of Stockholders’ Equity for period from June 4, 2008 (Inception) to April 30, 2010; F-5 Notes to Unaudited Interim Consolidated Financial Statements; These consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information and the SEC instructions to Form 10-Q.In the opinion of management, all adjustments considered necessary for a fair presentation have been included.Operating results for the interim period ended April 30, 2010 are not necessarily indicative of the results that can be expected for the full year. 3 Table of Contents SOURCE GOLD CORP. （formerly Ibex Resources Corp.） (An Exploration Stage Company) INTERIM CONSOLIDATED BALANCE SHEETS April 30, 2010 and July 31, 2009 (Stated in US Dollars) (Unaudited) ASSET April 30, July 31, Current Cash $ $ Prepaid expenses - $ $ LIABILITIES Current Accounts payable and accrued liabilities $ $ Promissory note payable – Note 8 - Due to related party – Note 5 - STOCKHOLDERS’ EQUITY Preferred stock, $0.001 par value 20,000,000 shares authorized, none outstanding Common stock, $0.001 par value – Note 6 180,000,000 shares authorized 45,053,333 (July 31, 2009: 44,400,000) shares issued Additional paid in capital Deficit accumulated during the exploration stage $ $ Nature of Operations and Ability to Continue as a Going Concern – Note 2 Commitments – Note 7 SEE ACCOMPANYING NOTES F-1 Table of Contents SOURCE GOLD CORP. （formerly Ibex Resources Corp.） (An Exploration Stage Company) INTERIM CONSOLIDATED STATEMENTS OF OPERATIONS AND COMPREHENSIVE LOSS for the three and nine month periods ended April 30, 2010 and April 30, 2009 and the period from June 4, 2008 (Date of Inception) to April 30, 2010 (Stated in US Dollars) (Unaudited) Nine Months Ended April 30, 2010 Nine Months Ended April 30, 2009 Three Months Ended April 30, 2010 Three Months Ended April 30, 2009 Cumulative June 4, 2008 (Date of Inception) to April 30, 2010 Expenses Accounting and audit fees $ Bank charges 45 Foreign exchange loss 22 9 Legal fees Management fees – Note 5 Mineral property option costs - - Mineral property acquisition costs - - Mineral property exploration costs Office expenses Regulatory expenses - - - Shareholder communications - - Transfer agent and filing fees - Travel - - Net loss for the period $ ) $ ) $ ) $ ) $ Basic and diluted loss per share $ ) $ ) $ ) $ ) Weighted average number of shares outstanding SEE ACCOMPANYING NOTES F-2 Table of Contents SOURCE GOLD CORP. （formerly Ibex Resources Corp.） (An Exploration Stage Company) INTERIM CONSOLIDATED STATEMENTS OF CASH FLOWS for the nine month periods ended April 30, 2010 and April 30, 2009 and the period from June 4, 2008 (Date of Inception) to April 30, 2010 (Stated in US Dollars) (Unaudited) Nine Months Ended April 30, 2010 Nine Months Ended April 30, 2009 Cumulative June 4, 2008 (Date of Inception) to April 30, 2010 Cash Flows used in Operating Activities Net loss for the period $ ) $ ) $ Items not involving cash: Mineral property option costs - - Foreign exchange adjustment 33 - 33 Unrealized foreign exchange ) - Changes in non-cash working capital items: Prepaid expenses ) Accounts payable and accrued liabilities ) Net cash provided by (used in) operating activities ) ) Cash Flows from Financing Activities Capital stock issued, net cash commission - Promissory note paid ) - Decrease in due to related party ) ) - Net cash provided by (used in) provided by financing activities ) Effect of foreign exchange on cash (8
